Citation Nr: 1040923	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-40 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Timeliness of the Veteran's Substantive Appeal with rating 
decision dated June 29, 2006, that denied entitlement to a higher 
evaluation for chronic left shoulder strain, evaluated as 20 
percent disabling; degenerative joint disease (DJD) of the 
cervical spine, evaluated as 10 percent disabling; granted an 
initial 10 percent evaluation for peripheral neuropathy of the 
right extremity; denied entitlement to an evaluation in excess of 
10 percent for peripheral neuropathy of the left upper extremity; 
and denied entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU). 


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1960 to April 1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating action of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) that the Veteran's May 2008 VA Form 9 
was untimely.


FINDINGS OF FACT

1.  The Veteran was notified of the June 2006 rating decision on 
July 5, 2006.

2.  The Veteran's informal hearing presentation from February 27, 
2007 was accepted by the Board as a notice of disagreement to the 
June 2006 rating decision.

3.  A Statement of the Case (SOC) was prepared on December 28, 
2007.  The SOC was sent to the Veteran on December 31, 2007.

4.  The RO received a VA Form 9 from the Veteran on May 23, 2008.

5.  A timely request for an extension of the time limit for 
filing a Substantive Appeal is not of record.


CONCLUSION OF LAW

The Veteran has not submitted a timely Substantive Appeal with 
regard to the June 2006 rating decision, nor has he submitted a 
timely request for extension of the time limit for filing the 
Substantive Appeal as to his left shoulder, cervical spine, 
peripheral neuropathy of the right and left upper extremities and 
to a TDIU.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.202, 20.302, 20.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  The notice requirements apply 
to all five elements of a service connection claim, including 
disability ratings and effective dates.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, a timing error can be cured 
by a subsequent content-complying notice and readjudication of 
the claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In the decision below, the Board has determined the appellant did 
not submit a timely Substantive Appeal with regard to the rating 
decision currently on appeal.  As such, the Board is declining 
jurisdiction to consider the merits of the claim.  See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  Thus, VA is not required 
to take any further action to assist the claimant.  38 U.S.C.A. § 
5103A(a); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence).  In this case, the Veteran was properly notified of 
the jurisdictional problem, and he was afforded the procedural 
safeguards of notice and the opportunity to be heard on the 
question of timeliness.

In a June 2006 rating decision, the Veteran was granted service 
connection for peripheral neuropathy of the right upper 
extremity, denied entitlement to individual unemployability, and 
his disability evaluations for chronic left shoulder strain, 
degenerative disc disease of the cervical spine, and peripheral 
neuropathy of the left upper extremity were continued.  The 
Veteran was notified of this decision in a July 2006 letter.

In November 2006, the separate issue of entitlement to an 
increased rating for fracture of the head of left radius (left 
elbow condition) was certified to the Board.  In its February 
2007 written argument, the Veteran's representative presented 
arguments addressing both the certified left elbow condition and 
the additional issues of the disability evaluations for chronic 
left shoulder strain, degenerative disc disease of the cervical 
spine, and peripheral neuropathy of the left upper extremity and 
entitlement to individual unemployability from the June 2006 
decision.  This February 2007 informal hearing presentation is 
therefore construed as a notice of disagreement for those 
additional issues.  See 38 C.F.R. § 20.201, 20.302(a).  In an 
April 2007 decision, the Board remanded those issues for issuance 
of a SOC pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  
The Veteran was notified of that remand in April 2007.  In doing 
so, the Board specifically noted that it would have jurisdiction 
to consider the merits of the claims only if the Veteran 
perfected an appeal in a timely manner.

In December 2007, the RO issued a statement of the case pursuant 
to the April 2007 remand.  Under 38 C.F.R. § 20.302(b), the 
Veteran had 60 days from the date of the SOC to file a 
Substantive Appeal on these issues.  The Veteran was informed of 
this time limitation and supplied a blank VA Form 9, "Appeal to 
Board of Veterans' Appeals," with the December 2007 SOC.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a claimant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.  

In May 2008, the Veteran submitted a VA Form 9.  This Substantive 
Appeal was therefore submitted more than 120 days after the SOC 
was mailed.  The claims folder does not contain any communication 
from the Veteran between December 2007 and the untimely May 2008 
VA Form 9.  Therefore there is no other document within that time 
period that can be liberally construed as an informal Substantive 
Appeal.  To the extent that the Veteran may have been awarded an 
extension of time to file his appeal for good cause, the Board 
notes that the notice letter attached to the December 2007 SOC 
also included instructions for requesting an extension of time 
for filing a Substantive Appeal; notably that such a request must 
likewise be submitted within 60 days of the issuance of the SOC.  
See 38 C.F.R. §20.303.  The Veteran did not submit any such 
request.  As the Veteran failed to respond to the SOC within the 
period allowed, the RO closed the appeal.  See 38 C.F.R. § 19.32; 
see also Gonzalez-Morales, 16 Vet. App. 556, 557 (2003).

The Board has considered whether the Veteran's untimely VA Form 9 
should be accepted.  Unlike an untimely NOD, which would present 
a jurisdictional bar to consideration of a claim, Substantive 
Appeals may be accepted when untimely, if circumstances so 
warrant.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  The 
circumstances in this case include the Veteran's contention that 
the 19 pages of "legalese" were too dense to allow him to 
submit a timely response.  However, the December 2007 letter 
contained express notice of the timeliness requirement and the 
alternate option of submitting a request for an extension within 
that 60 day time period.  The Veteran submitted neither.  Thus, 
as the RO determined, he did not perfect a timely appeal and the 
Board does not have jurisdiction to consider the merits of his 
appeal.  As such, the appeal must be denied.


ORDER

The May 2008 attempted Substantive Appeal of the June 2006 rating 
decision was untimely and the appeal is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


